Citation Nr: 1718349	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service-connection for bilateral hearing loss.

2.  Entitlement to service-connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1965 to November 1967, to include service in Vietnam. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss had not been received and denied service connection for tinnitus. 

In April 2014, the Board reopened the claim for service connection for bilateral hearing loss and remanded both claims for further development.  

In April 2014, the Board also referred a claim for a higher initial rating for posttraumatic stress disorder (PTSD).  It does not appear that the Agency of Original Jurisdiction (AOJ) has adjudicated the claim.  Therefore it is once again referred for appropriate action by the AOJ.  38 C.F.R. § 19.9(b).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset during his service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the Veteran has a current diagnosis of tinnitus.  In this regard, the Veteran competently and credibly reports experiencing ringing in the ears.  Moreover, a private otolaryngologist, Dr. M.B., confirmed that the Veteran has tinnitus.  See Dr. M.B.'s October 2014 letter. 

The Veteran asserts that his tinnitus is directly related to the noise exposure in service.  He has consistently reported the following noise exposure incidents in service and explained why these incidents were not noted in service treatment records.  He reported that on one occasion, he was standing directly in front of a fellow service member who accidently discharged his weapon and blew off the Veteran's helmet.  He reported that an officer looked at the Veteran's ear and determined that the Veteran should continue with the exercise as the Veteran's ear was not bleeding.  The Veteran believed he was not permitted to seek medical help at that time.  The Veteran also reported that on many occasions artillery batteries were set up on hill outposts and would fire various artillery rounds over their heads.  He reported that some of the rounds would blow the tent flaps straight out.  He also reported that six days before he left Vietnam, he was blown off of his feet from a rocket explosion.  He reported that he lost his hearing for hours when that happened but did not seek treatment because he was at an outpost in the middle of nowhere.  See e.g. the Veteran's written statements dated in March 2012 and October 2014.  The Veteran also submitted a buddy letter from C.S. who witnessed the rocket explosion event.  

The Board finds that the Veteran has competently and credibly reported that he was exposed to noise while performing his duties in service.  Consequently, the remaining inquiry is whether the Veteran's current tinnitus is related to such in-service noise exposure.  

The evidence of record is sufficient to find that the Veteran's tinnitus is directly related to service.  The Board notes that the Veteran's private otolaryngologist, Dr. M.B., opined that the Veteran's tinnitus was at least as likely as not caused by or a result of service noise exposure.  The Board acknowledges that it appears that Dr. M.B.'s opinion was based upon the Veteran's own statements regarding continuity of symptomatology.  However, the Board finds that there is credible evidence of continuity of tinnitus symptomatology beginning during service and continuing since discharge.  See October 2014 statement.  The Board has no reason to doubt the veracity of the Veteran's statements regarding the onset of his tinnitus and the continuity of symptomatology since such time.  As tinnitus is observable through the senses, and is not a disability that requires medical testing to determine, the Board finds that the Veteran is competent to indicate that he has had the disability and for how long.

The Board also acknowledges the negative nexus opinion of record from the May 2014 VA examiner.  However, the examiner's opinion appears to be based upon incorrect facts.  In this regard, the examiner found that the Veteran did not suffer any acoustic trauma in service simply because such trauma was not noted in service treatment records.  In reaching this conclusion, the examiner did not indicate consideration of the Veteran's statements regarding noise exposure, including the rocket landing close to his feet and knocking him down or a gun fired so close to the back of his head that his helmet fell off.  These are statements that the Board finds to be credible.  As such, the Board affords the May 2014 VA examination report with respect to tinnitus, limited probative value. 

It light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that tinnitus had its onset during his service.  Service connection is warranted.  38 U.S.C.A. 5107(b);  38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is granted.


REMAND

With respect to the claim for service connection for bilateral hearing loss, the Board finds that further development is required. 

Unfortunately, the May 2014 VA examiner did not comply with the April 2014 remand directives.  As such, an addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

For background, hearing loss was noted on the Veteran's service entrance examination.  The Veteran maintains that any pre-existing hearing loss was permanently aggravated by noise exposure during service.  The April 2014 remand specifically directed the VA examiner to consider the Veteran's statements regarding in-service noise exposure and make a finding as to whether the pre-existing hearing loss disability increased in severity during service.  The May 2014 VA examiner noted the hearing test results on entry and noted that the Veteran's separation examination showed normal hearing.  The examiner determined that the Veteran's hearing loss did not increase in severity during service because the Veteran did not incur acoustic trauma in service.  In reaching this conclusion, the examiner did not acknowledge the Veteran's competent statements regarding noise exposure in service, nor his statements regarding the potentially incomplete hearing test on separation. 

It is imperative that on this remand, the examiner consider the Veteran's statements regarding in-service noise exposure as the Board finds the statements to be competent and credible as they are consistent with the place, type and circumstances of the Veteran's service during deployment.  Further, the VA examiner should address the validity of the separation examination findings in light of the Veteran's statement that additional, overnight evaluation was recommended and that he refused the same.  See Veteran's March 2012 written statement.  

Additionally, since the May 2014 VA examination, the Veteran submitted a medical opinion from a private otolaryngologist, Dr. M.B., who opined that there is greater than a 50 percent probability that the Veteran's current hearing loss is related to noise exposure in service.  Unfortunately, Dr. M.B. did not provide a basis for the opinion or indicate any awareness of the pre-existing hearing loss noted on the service entrance examination.  This is relevant because in a case such as this, where a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, but rather may only bring a claim for service-connected aggravation of that disability.  "In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation."  See Wagner v. Principi, 370 F.3d 1089, 1096 (2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  In order to grant service connection for the aggravation of the pre-existing hearing loss, the pre-existing disability must have increased in severity during service.  

Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from Dr. M.B. regarding the October 2014 opinion.  Ask Dr. M.B. to answer the following questions. 

(A) Did the Veteran's pre-existing hearing loss, documented on service entrance, increase in severity during service?  

(B) Please address the adequacy of the service separation examination results in light of the Veteran's report that he was offered an opportunity to have his hearing problem addressed in an overnight evaluation at service separation but that he refused the same.  For example, does the non-existence of the overnight evaluation indicate that the separation examination audiological test results are incomplete?

The examiner is asked to explain the reasons for his opinion.

2.  Seek an addendum opinion from the May 2014 VA examiner.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The clinician is asked to answer the following questions.

(A) Did the Veteran's bilateral hearing loss, which was noted on his December 1965 entrance examination, increase in severity during service?

If so, is there clear and unmistakable evidence that such increase in severity was due to the natural progress of the condition?

(B) Please address the adequacy of the separation examination results in light of the Veteran's report that he was offered an opportunity to have his hearing problem addressed in an overnight evaluation at service separation but that he refused the same.  For example, does the non-existence of the overnight evaluation indicate that the separation examination audiological test results are incomplete? 

In offering the foregoing opinions, the examiner must consider the Veteran's service treatment records, to include the audiological evaluations conducted in December 1965 and November 1967, as well as the Veteran's competent and credible statements regarding the noise exposure in service as well as to the onset and continuity of the Veteran's hearing loss, to include the allegation that such is related to having a round of ammunition discharged into the back of his helmet, exposure to heavy artillery, and being blown off his feet by a rocket, which caused him to lose his hearing for hours.  

Any opinion expressed should be accompanied by a supporting rationale.

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


